Citation Nr: 0829415	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for psychoneurosis, anxiety 
reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 10, 1968 to July 
10, 1968.

This matter comes to the Board of Veteran's Appeals (the 
Board) on appeal from a June 2003 decision by the RO.  The 
veteran testified at a Board hearing before the undersigned 
in January 2005.

By a November 2005 decision, the Board reopened the claim of 
service connection for psychoneurosis, anxiety reaction, and 
remanded the case for further development.  

By an August 2007 decision, the Board denied the claim of 
service connection for a psychoneurosis, anxiety reaction and 
personality disorder.  The veteran duly appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  Pursuant to a Joint Motion for Remand, 
in June 2008 the Court remanded the appeal to the Board for 
compliance with the instructions in the joint motion.  The 
appeal is now before the Board for readjudication in light of 
the instructions contained in the Joint Motion.  

The Joint Motion for Remand Instructions

Inasmuch as 1968 records from St. Albans Naval Hospital were 
not able to be obtained by the RO, the Joint Motion noted 
that the August 2007 Board decision had made no reference to 
its heightened duty to provide an adequate explanation of its 
heightened duty to provide an adequate explanation of its 
findings and conclusions in light of the appellant's missing 
service treatment records.  It was also noted that the Board 
had only considered the benefit-of-the-doubt rule in its 
conclusion.

The instructions in the Joint Motion required the Board to 
set forth adequate reasons or bases for its findings and 
conclusions on all material issues of fact and law presented 
on the record.  It should also ensure compliance with all 
relevant provisions of the VCAA.  

FINDINGS OF FACT

1.  The veteran had psychiatric defect prior to entering 
service and it did not worsen during his period of active 
service.

2.  Psychoneurosis, anxiety reaction, is not attributable to 
service.  

3.  The record contains diagnoses of personality disorders, 
variously characterized.

4.  A personality disorder is not a disease under VA law and 
regulations.


CONCLUSIONS OF LAW

1.  A psychiatric defect, infirmity, or disorder clearly and 
unmistakably preexisted service and was not aggravated by 
service, and the presumption of soundness at entry is 
rebutted.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2008).

2.  A psychiatric disorder, diagnosed as psychoneurosis, 
anxiety reaction, was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2007).

3.  Service connection for a personality disorder, variously 
characterized, is not warranted.  38 C.F.R. §§ 3.303(c), 4.9 
(2007).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The Joint Motion merely instructed the Board to "ensure 
compliance with all relevant provisions of the VCAA."  The 
Joint Motion identified no fault in the either VA's 
compliance with the VCAA or the Board's "reasons and bases" 
discussion of same, nor did the veteran's representative in a 
July 2008 brief.  If the parties to the Joint Motion believed 
the Board's VCAA discussion was in any way problematical, 
they would have undoubtedly explained such potential error in 
the body of the Joint Motion.  They did not.  The Court has 
stated that advancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court, and that such a practice hinders 
the decision-making process and raises the undesirable 
specter of piecemeal litigation.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; see also Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992) ["[a]dvancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court"]. 

Although the Court's June 2008 Decision based on the Joint 
Motion serves to vacate the Board's August 2007 denial and 
its legal efficacy, the Board's prior discussion nonetheless 
remains a matter of record, and one which was clearly 
provided to the veteran.  Examination of the now-vacated 
decision reveals that the Board articulated how VCAA 
compliance with respect to the duties to notify and assist 
was achieved.  Because the Joint Motion found no fault in the 
Board's previous discussion, further discussion might be 
deemed unnecessary.  Nevertheless, the Board will discuss 
VCAA.

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's pertinent records have 
been obtained, to the extent available, as discussed in more 
detail below.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in September 2006.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection

The veteran contends that he suffers from a psychiatric 
disorder due to having been thrown into the deep end of a 
swimming pool during basic training in the Navy.  He could 
not swim, and he claims that the near drowning experience 
caused a nervous condition.  

Initial matter - the missing St. Albans Naval Hospital 
records

As was described in the Introduction, this case was remanded 
by the Court in June 2008.  The Board wishes to make it clear 
that it is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C.A. § 
7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis of these matters has been undertaken with 
that obligation in mind.

As has been explained above, 1968 medical records from St. 
Alban's Naval Hospital were unavailable.  It appears that 
they were lost or destroyed in the processes of storage over 
the past thirty years.  The Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of- 
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board's analysis of the veteran's claim has 
been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In a May 2006 letter, the veteran's representative 
acknowledged that St. Albans Naval Hospital had closed in 
1972, that records from 30 years ago would not likely be 
available, and that the RO should process the claim with the 
evidence of record.  In a September 2006 letter, the RO 
notified the veteran that it was unable to obtain the St. 
Albans records, and asked him to send copies if he had them.  
He did not respond with any copies.

While it is regrettable that the St. Albans records are not 
available, they are not crucial to the decision in this case.  
As further discussed below, this hospitalization occurred 
during a 12 day emergency leave because of the illness of the 
veteran's grandmother.  The record indicates that, when it 
became time to return to training, the veteran made a florid 
emotional scene causing his family to take him to St. Albans 
Naval Hospital for a psychiatric evaluation.  While the 
details of that psychiatric evaluation are not known, the 
record does show that he was returned to his Navy base with 
the recommendation from that evaluation that he be evaluated 
for suitability.  Whether the veteran complained at that St. 
Albans evaluation about the swimming pool incident is not 
known.  What is known is that the veteran made no 
contemporaneous complaints or statements about the swimming 
pool incident after he returned from his emergency leave.  He 
did make contemporaneous statements about his pre-service 
psychiatric treatment.  He did not report any complaint about 
the in-service swimming pool incident until a statement in 
November 2002, in connection with the current claim, many 
years after service.  While the St. Albans records are 
missing, there are other voluminous treatment records 
discussed further below.  The Board finds that those records 
are in fact unavailable.  As such, the Board must proceed on 
the record, as it stands.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In this case, the veteran has not been diagnosed as having a 
psychosis.  As such, presumptive service connection is 
inapplicable.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  



Factual Background

The veteran served on active duty from April 10, 1968 to July 
10, 1968.  On his preinduction examination on February 14, 
1968, the veteran completed a Report of Medical History.  The 
veteran denied having depression or excessive worry; frequent 
trouble sleeping; frequent or terrifying nightmares; loss of 
memory or amnesia; bed wetting; or nervous trouble of any 
sort.  He did not report any past history of psychiatric 
problems.  On objective examination, his psychiatric system 
was normal.  A review of the veteran's service treatment 
records (STRs) reveals no statements or information relating 
to the swimming pool incident that the veteran has complained 
about as the cause of his psychiatric disability.  On June 
26, 1968, the veteran was afforded a separation examination.  
With regard to psychiatric evaluation, the examination report 
referred to a consult.  A review of this consult showed that, 
after returning from an emergency 12 day leave because of the 
illness of his grandmother, the veteran was assigned to the 
recruit evaluation unit on June 19, 1968.  His company 
commander referred him for psychiatric evaluation because the 
veteran had stated in an interview that he did not like the 
Navy; that he did not want to remain in the Navy; and that he 
would rather go into the Army.  The report says that the 
veteran made a florid emotional scene when it was time to 
return to recruit training that caused his family to take him 
to St. Albans Naval Hospital for psychiatric evaluation.  
That psychiatric evaluation resulted in the veteran's return 
with the suggestion that he be evaluated for suitability.  
The veteran reported that he had had previous psychiatric 
treatment from the age of 14 to the age of 17 for frequent 
crying, refusing to do school work, and for temper tantrums 
at home.  He had been in special education classes from 
eighth grade on.  He also reported that he had been 
incontinent with his feces until age sixteen.  He 
subsequently also had difficulty in holding a job.  
Consequently, the veteran was discharged from service after 3 
months and 1 day in basic training, because his demonstrated 
emotional inconstancy and intolerance of stress marked him as 
unlikely to remain consistent enough to become an effective 
trainee.

The record further shows that during October 1968, the 
veteran filed his first claim of service connection for a 
nervous disorder.  In a November 1968 report, the veteran's 
private physician, Dr. L.E., in pertinent part, diagnosed him 
with chronic severe anxiety neuroses, and chronic moderate 
character disorder, passive, dependent.  There was no opinion 
regarding any in-service treatment or worsening of a 
psychiatric disorder.  

In a December 1968 report of VA neuropsychiatric examination, 
the veteran reported that he was tense, anxious, depressed, 
and had nausea and difficulty with his bowels.  The VA 
neuropsychiatrist diagnosed the veteran with psychoneurosis, 
anxiety reaction with schizoid features, described as a 
moderate impairment.  There was no opinion regarding any in-
service treatment or worsening of a psychiatric disorder.  

By a February 1969 rating decision, the RO, in pertinent 
part, denied the veteran's claim of service connection for a 
nervous condition (calling it psychoneurosis, anxiety 
reaction) because his basic psychiatric disability pre-
existed service, and it was not demonstrated to have been 
aggravated during his relatively short period of active duty.  
The veteran appealed the February 1969 decision by the RO.

In a September 1969 statement, Dr. L. E. indicated that he 
had treated the veteran since he left the Navy for a chronic 
neurosis and was still treating him.  There was no opinion 
regarding any in-service treatment or worsening of a 
psychiatric disorder.  

In an April 1970 decision the Board denied the veteran's 
appeal on the basis that a psychoneurosis preexisted service 
and did not increase in severity during the veteran's short 
period of service.  

Thereafter, additional pertinent records have been added to 
the claims file.  

Records from Pilgrim Psychiatric Center show that the veteran 
was voluntarily admitted on December 29, 1975, because of 
feelings of depression and nervousness.  He reported that he 
had felt depressed since his wife had left him nine months 
ago, and more depressed since his mother's nervous breakdown 
about four months ago. He said that he had had a prior 
hospitalization for about 10 days about a year ago.  The 
veteran's father was a chronic alcoholic, and had been 
separated from the veteran's mother for about two years.  The 
veteran reported that he had been a gambler for seven years 
and, because he had lost a lot of money, his wife had left 
him.  He was discharged from the hospital on December 31, 
1975.  The diagnosis was depressive neurosis and inadequate 
personality.    

On March 19, 1976, the veteran admitted himself to the 
Central Islip Psychiatric Center alleging that he had been 
struck on the head by some people, and he had experienced 
amnesia as to his name, names of relatives, and his address, 
etc.  Later that day, after a visit from his girlfriend, the 
veteran asked to be released and stated that his initial 
story about an assault and amnesia had been a fiction, only 
to justify his failure to seek employment to his girlfriend.  
The veteran was diagnosed with personality disorder, 
antisocial. 

The veteran filed an application to reopen his claim of 
service connection for a nervous condition during August 
2002.  In a November 2002 VA Form 21-4138, statement in 
support of his claim, the veteran complained about how, 
during service, he was made to jump into the deep end of a 
pool when he didn't know how to swim.  He stated that he felt 
like he was drowning.  He had, and still has, bad dreams 
about this incident and bed wetting.  He said that his nerves 
were all right before he went into the Navy, and he got sick 
with nerves after about a week in service. 

In a July 2004 letter, the veteran's private doctor, Dr. 
S.W., stated that the veteran had complaints of history of 
recurrent episodes of chronic anxiety and panic like 
symptoms.  The veteran stated that these symptoms started 
when he was in the service.  The veteran reported that he was 
thrown in the water and almost drowned.  Subsequently, he had 
symptoms of chronic anxiety and recurrent panic disorder.  
The physician opined that, based on the veteran's history, it 
was his medical opinion with reasonable medical certainty, 
that his chronic anxiety and panic symptoms were related to 
the episode of having been thrown into the water while in 
service.

Statements from friends and family indicated that the veteran 
had been essentially normal prior to service, but that he 
displayed nervousness and anxiety and began to drink after 
service.  The statements also indicated that the veteran was 
treated for his symptoms since service.

The veteran testified at a January 2005 Board hearing that, 
while in service, he was instructed to jump into the deep end 
of a pool.  He related that he was unable to swim and the 
instructor agreed to jump in with the veteran. The veteran 
reported that the instructor jumped in, but the veteran did 
not jump.  The veteran stated that the instructor then came 
back to the veteran and hit him a few times and then threw 
him in the deep end of the pool.  He related that he began to 
panic and developed bed wetting as a result of the incident.  
He testified that after the incident, he went home because of 
a death in his family.  During that time he sought treatment 
at St. Albans Naval Hospital because he feared going back to 
the service.  He reported back to his unit and was 
subsequently discharged.

During September 2006, the veteran was provided a VA 
psychiatric examination with a Ph.D. psychologist.  The 
psychologist also had the opportunity to interview the 
veteran's adult daughter who lives with him separately after 
the interview with the veteran.  He stated in his report that 
he had reviewed the claims file.  The veteran's reported 
history was essentially similar to that contained in the 
Board's review of pertinent records above.  The psychologist 
noted several inconsistencies in the veteran's reporting of 
events, and documentation in the record.  He noted that the 
veteran's reported history of psychiatric treatment when he 
was a teenager was at odds with the statements of friends in 
the claims file that suggested he had no psychiatric problem 
prior to enlistment.  He noted that the available early 
records only indicated that the veteran had become extremely 
emotional while on compassionate leave to attend a funeral, 
and did not document a complaint by the veteran about the 
swimming pool incident.  He stated that, although the veteran 
reported in the interview that he wets the bed at night at 
least 3 times a week, his daughter said that she did not 
believe that he wets the bed, and the medical records did not 
indicate a current problem with bed wetting.

The psychologist further related that the veteran said he had 
begun wetting the bed in basic training, and he continued to 
have nightmares about being in the water since that time.  
The veteran also reported that he had begun drinking and 
gambling after serving in the Navy, although he said he was 
currently sober and he no longer gambled.  The psychologist 
stated that, according to the veteran's past records, his 
anxiety symptoms had their onset in adolescence.  They were 
currently moderate, recur daily, and had been present without 
remission for at least the last four or five years.  He 
further noted that signs and symptoms of his personality 
disorder had been present since adolescence without 
remission. 

It was also noted by the psychologist that the veteran had 
reported a long history of marginal social functioning, which 
was not clearly related to psychiatric symptoms attributable 
to his military service.  The veteran stated that he was 
currently in a stable marriage, and he reported good 
relationships with his daughter and wife, but had few or no 
friends and was not involved in social organizations.  The 
psychologist opined that the veteran's lack of organized 
activity was most likely due to longstanding personality 
traits (dependency, somatization) diagnosed earlier as 
"inadequate personality" or antisocial personality. 

The psychologist opined that the veteran's current anxiety 
disorder was less likely than not to have been caused by or 
permanently exacerbated by his military service.  He noted 
that the veteran's account of chronic bed wetting and a 
phobia about swimming (alleged by him to have been caused by 
the trauma of being thrown into a swimming pool during basic 
training) was inconsistent with information provided by his 
daughter, as well as with earlier psychiatric treatment 
summaries written close to the time of his discharge which 
failed to mention those symptoms.  The veteran's records 
indicated, and he confirmed in the interview, that he was 
treated with Valium for anxiety and overreactive behavior as 
a teenager (baseline functioning prior to his entry into 
service).  There was, however, no clear permanent aggravation 
of his anxiety symptoms (as detailed in subsequent 
psychiatric records and other sources.  

The psychologist continued to note that the veteran displayed 
symptoms of a personality disorder, not otherwise specified, 
with hysterical and antisocial traits.  He opined that this 
disorder was less likely than not caused by or permanently 
aggravated by any in-service event or injury.  The 
psychologist's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was anxiety disorder, NOS, 
representing a continuation of the previously diagnosed 
generalized anxiety disorder and depressive disorder.  The 
Axis II (personality disorders and mental retardation) 
diagnosis was personality disorder NOS, with antisocial and 
hysterical traits.  The Axis III (general medical conditions) 
diagnosis was dysarthria and dysphagia, diabetes, polyuria 
associated with diabetes, possible coronary artery disease, 
and tremors of uncertain etiology.  The Axis IV (psychosocial 
and environmental problems) diagnosis was unemployment.  In 
Axis V (global assessment of functioning), the veteran was 
given a current GAF score of 55, and 55 in the past year.  
The psychologist noted that the GAF score of 55 reflected 
symptoms of anxiety disorder including high general levels of 
anxiety, sleep disturbance, atypical perceptual distortions; 
and symptoms of personality disorder including psychosomatic 
complaints, possible conversion symptoms, and an inconsistent 
memory for significant events. 

Psychiatric Disorder, other than Personality Disorder

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a) (2002).  In contrast, a flare-up of symptoms, in 
the absence of an increase in the underlying severity, does 
not constitute aggravation of the disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions," Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to a psychiatric disability on objective 
examination.  The examination was negative.  Thus, the 
veteran is entitled to a presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Thereafter, the Federal Circuit Court of Appeals for the 
Federal Circuit (Federal Circuit) explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The 
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  The medical opinion documented in 
the service medical records is, therefore, probative of the 
etiology of the psychiatric defect, infirmity, or disorder 
which existed when the veteran entered service.  

In this case, the STRs recorded a history of preservice 
psychiatric treatment for psychiatric defect, infirmity, or 
disorder.  The veteran described in his STRs that he 
underwent this treatment from the age of 14 to the age of 17.  
Further, the VA psychologist, upon reviewing the record, that 
the veteran received psychiatric treatment for anxiety and 
overreactive behavior as a teenager.  Both the in-service 
examiner and the VA psychologist accepted this history as 
being consistent with the record.  

The Court has held that, as a matter of law, the presumption 
of soundness is rebutted by clear and unmistakable evidence 
consisting of the veteran's own admission of a preservice 
history of medical problems during in-service clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board finds that the medical records and the veteran's 
statements are competent evidence that the preexisting 
psychiatric defect, infirmity, or disorder clearly and 
unmistakably preexisted service.  See Gahman v. West, 12 Vet. 
App. 406 (1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a psychiatric defect, 
infirmity, or disorder existed prior to service entrance.  
However, VAOPGCPREC 3-03 (July 16, 2003), has established 
that there are two steps to rebut the presumption of 
soundness at entry.  First, there must be clear and 
unmistakable evidence that a psychiatric defect, infirmity, 
or disorder preexisted service.  Second, there must be clear 
and unmistakable evidence that a psychiatric defect, 
infirmity, or disorder was not aggravated during service.  If 
both prongs are not met, the presumption of soundness at 
entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting psychiatric defect, 
infirmity, or disorder was not aggravated by service.  The 
record shows that the veteran was in service for a very short 
period of time.  Just prior to separation, the veteran had 
been on leave at home when he reacted very strongly and 
emotionally when it was time to recruit training that caused 
his family to take him for psychiatric evaluation.  It was 
determined that the veteran was not suitable for service.  
The reason was essentially due to his emotional state and 
intolerance of stress.  These types of symptoms and behaviors 
were consistent with those present before service.  

Where there is evidence of the veteran having been 
asymptomatic on entering service, and later developing 
symptoms of the pre-existing disorder, this does not 
constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).

The Board remanded this case for a qualified medical 
professional to specifically consider the complete etiology 
of any current psychiatric disorder.  After a review of the 
claims file, discussion with the veteran and his daughter, 
and examination of the veteran in September 2006, the VA 
psychologist opined that the veteran's current anxiety 
disorder was less likely than not to have been caused by or 
permanently exacerbated by his military service.  The 
psychologist referred to the veteran's preexisting anxiety 
and overreactive behavior before service as well as his in-
service psychiatric manifestations.  The psychologist 
indicated that there was no clear permanent aggravation of 
his anxiety symptoms.  

The Board attaches the most significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the examiner's access to the claims file 
and the thoroughness and detail of the opinion.).  The 
psychologist based his opinion on a very thorough analysis of 
the record and examination of the veteran, discounted the 
statements of friends and family who stated that the veteran 
had been normal prior to service.  He noted that the 
veteran's anxiety symptoms and personality disorder symptoms 
had been present since adolescence; and that the veteran had 
reported a long history of marginal social functioning which 
was not clearly related to psychiatric symptoms attributable 
to his military service.  His opinion was that the veteran's 
current anxiety disorder was less than likely than not to 
have been caused by, or permanently exacerbated by, his 
military service.  Thus, in sum, the most probative opinion 
is that of this VA examiner.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  The veteran 
is not competent to provide an opinion regarding a permanent 
worsening of any preexisting psychiatric disorder.  With 
regard to the veteran's contentions regarding the swimming 
pool incident, they were inconsistent with the documentary 
record.  The documentary record is more probative because the 
veteran had sought treatment and made complaints at that 
time.  That contemporaneous evidence is more reliable.  The 
VA psychologist also pointed to the inconsistencies in the 
record.  The Board finds that the veteran's assertions in 
that regard are not reliable.  Likewise, although friends and 
family indicated that the veteran had been essentially normal 
prior to service, but that he displayed nervousness and 
anxiety and began to drink after service, these individuals 
are not medical professionals and the statements are 
inconsistent with the record which clearly shows that the 
veteran had preexisting psychiatric problems.  

The Board further points out that although S.W., M.D., 
indicated that the veteran initially had psychiatric symptoms 
following the swimming pool incident during service, this 
opinion is not probative because the physician relied on an 
incomplete and inaccurate history.  The Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The 
physician did not acknowledge the preservice psychiatric 
history and the physician relied on the veteran's statements 
alone, which, as noted, were unreliable.  

Based on the foregoing reasons and bases, the Board therefore 
finds that there was no aggravation of the preexisting 
psychiatric defect, infirmity, or disorder.  The Board's 
finding that the preservice psychiatric defect, infirmity, or 
disorder did not undergo an increase in severity during 
service.

The Board finds that there is clear and unmistakable evidence 
that the preexisting psychiatric defect, infirmity, or 
disorder was not aggravated by service.  Accordingly, because 
there is clear and unmistakable evidence that the psychiatric 
defect, infirmity, or disorder preexisted service and clear 
and unmistakable evidence that it was not aggravated during 
service, the presumption of soundness is rebutted.  See 
Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the veteran's preexisting psychiatric 
defect, infirmity, or disorder was aggravated in service, the 
Board finds that there is no competent medical evidence that 
such disorder worsened in service.  The Board relies on the 
evidence as outlined above to support this determination.  
Only the VA psychologist furnished an opinion regarding 
aggravation and he concluded that there was no aggravation.  
Further, since there is clear and unmistakable evidence that 
pre-existing psychiatric defect, infirmity, or disorder at 
issue was not aggravated during service for the purpose of 
rebutting the presumption of soundness (38 U.S.C.A. § 1111), 
it necessarily follows that such disorder was not, in fact, 
aggravated during service (38 U.S.C.A. § 1110).  The Board 
has found by clear and unmistakable evidence that the 
veteran's psychiatric defect, infirmity, or disorder was not 
aggravated by service in order to rebut the presumption of 
soundness.  VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

The Board further finds that the currently diagnosed anxiety 
disorder is not otherwise attributable to service as the most 
probative evidence establishes that there is no such 
etiological relationship. 

Accordingly, service connection for psychoneurosis, anxiety 
disorder, is not warranted.  

Personality Disorder

The record contains diagnoses of personality disorders, 
variously characterized.

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin.  See 38 C.F.R. § 
3.303(c).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation. 38 C.F.R. §§ 3.303(c); 
4.9.

A disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  38 C.F.R. § 4.127.  However, the competent and 
probative evidence does not establish that this is the case.  
The VA psychologist indicated that there was no worsening of 
any preexisting personality disorder during service.  

Accordingly, service connection is not warranted.


Conclusion

The Board is aware of the missing records in this case, as 
noted.  The Board has considered the benefit-of-the-doubt 
doctrine; however, the Board finds that the record does not 
provide even an approximate balance of negative and positive 
evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board has carefully considered, evaluated, and weighed the 
pertinent evidence in this case to include evidence favorable 
to the veteran.  However, the favorable evidence, including 
the veteran's statements, the lay evidence, and the opinion 
of Dr. S.W. are outweighed by the negative evidence including 
the evidence contemporaneous to service as well as the 
September 2006 VA examination report.  The positive and 
negative evidence are not in equipoise.  Rather, the 
preponderance of the evidence is against the claim.  


ORDER

Service connection for a psychoneurosis, anxiety reaction, 
and personality disorder is denied.


____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


